Mr. Justice Leech delivered the opinion of the court: This is a claim to recover damages for injuries sustained by claimant while in the service of the State of Illinois, in the discharge of military duty. Declaration avers that in the month of August, 1923, he accompanied the Illinois State Militia, with the 129th Illinois Infantry, for military duty and service at Camp Grant, Illinois; that on the night of August 30th, 1923, he was the Provost Sergeant of his company at said Camp Grant, \yhile in the performance of his military duties as such Provost Sergeant and while making the rounds of the camp of said company, and while in the exercise of ordinary care and caution for his own safety, he necessarily and unavoidably came in contact with a tent rope which, owing to the extreme darkness, he was unable to see and because of such contact he sustained a. fall which resulted in severe painful and permanent injuries, i. e., the fracture of the fibula and tibia bones of his leg; that'the accident occurred about 3:30 A. M., on the morning of September 1st, on which day his company was about to break camp; that he was taken to a hospital at Eockford, where he received medical care and attention and was later removed to his home at Pontiac, Illinois, and there also was under the care of a physician. No demurrer is filed by the Attorney General, he having filed written assent to allowance of an award. On the grounds of equity and social justice, we award claimant the sum of $2,500.00.